DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 14 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robertson (USPN 2015/0062770).
	Regarding claim 14, Robertson discloses a method, comprising:
configuring, by a control circuit (50), a plurality of switching circuits (32, 34, 36, 38) coupled to a plurality of electropermanent magnets (42, 44, see figure 4)  to electrically isolate an energy storage device (20) coupled to the plurality of switching circuits from the plurality of electropermanent magnets; 
configuring, by the control circuit, a charging circuit (12, 14) coupled to the energy storage device to charge the energy storage device; 
configuring, by the control circuit (50), the plurality of switching circuits for one of: 
demagnetizing the plurality of electropermanent magnets (by deactivating the plurality of the switches of the output circuit 30a, e.g. see par. 0029); 
magnetizing the plurality of electropermanent magnets to produce a first magnetic field with a strength and an attraction distance; and 
magnetizing the plurality of electropermanent magnets to produce a second magnetic field with a lower strength and greater attraction distance than the first magnetic field.
2.	Claims 14, 15, 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin et al  (USPN 2012/0327548).
Regarding claim 14, Lin discloses a method, comprising:
configuring, by a control circuit (25), a plurality of switching circuits (24) coupled to a plurality of electropermanent magnets (TA-TC, see figure 2A) to electrically isolate an energy storage device (22) coupled to the plurality of switching circuits from the plurality of electropermanent magnets (when the switches 24 are turned off, the storage capacitor 22 is isolated from the magnets); 
configuring, by the control circuit (25), a charging circuit (21) coupled to the energy storage device to charge the energy storage device (see par. 0046); 
configuring, by the control circuit (25), the plurality of switching circuits for one of: 
demagnetizing the plurality of electropermanent magnets (by deactivating the plurality of the switches 24, the magnets TA-TC are demagnetized, .g. see par. 0037); 
magnetizing the plurality of electropermanent magnets to produce a first magnetic field with a strength and an attraction distance; and 
magnetizing the plurality of electropermanent magnets to produce a second magnetic field with a lower strength and greater attraction distance than the first magnetic field.
Regarding claim 15, Liu discloses comprising one of: receiving, by the control circuit (25), one or more first commands (such as a signal ES)  for demagnetizing the plurality of electropermanent magnets (TA-TC, see par. 0035, 0046) ; receiving, by the control circuit, one or more second commands for magnetizing the plurality of electropermanent magnets to produce the first magnetic field; or receiving, by the control circuit, one or more third commands for magnetizing the plurality of electropermanent magnets to produce the second magnetic field.
Regarding claim 20, Liu configuring, by the control circuit (25), the plurality of switching circuits to electrically isolate the energy storage device from the plurality of electropermanent magnets ((when the switches 24 are turned off, the storage capacitor 22 is isolated from the magnets), and in response: enabling, by the control circuit, the charging circuit to charge the energy storage device (see par. 0046).
Allowable Subject Matter
3.	Claims 1-13 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electropermanent magnet array, comprising: a control circuit, coupled to the plurality of switching circuits, configured to receive commands to control the plurality of switching circuits to: demagnetize the plurality of electropermanent magnets; magnetize the plurality of electropermanent magnets to produce a first magnetic field with a strength and an attraction distance; and
magnetize the plurality of electropermanent magnets to produce a second magnetic field with a lower strength and greater attraction distance than the first magnetic field as recited in claim 1.
4.	Claims 16-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836